Sn the Gnited States Court of Federal Claing

OFFICE OF SPECIAL MASTERS
No. 18-1138V
Filed: August 11, 2022

oe oe oe oe oe oe oe oe oe oe oe oe oe
RABIA MALIK, * UNPUBLISHED
oe
Petitioner, * Decision on Joint Stipulation;
*s Guillain-Barré Syndrome
Vv. * (“GBS”); Tetanus, diphtheria,
* acellular pertussis (“Tdap’”)
SECRETARY OF HEALTH * Vaccine.
AND HUMAN SERVICES, *
oe
Respondent. *
oe oe oe oe oe oe oe oe oe oe oe oe oe

Nicholas Bunch, Esq., White Getgey & Meyer Co., LPA, Cincinnati, OH, for petitioner.
Colleen Hartley, Esq., US Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION!
Roth, Special Master:

On August 3, 2018, Rabia Malik [“Ms. Malik or “petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program.” Petitioner alleges that
she developed Guillain-Barré Syndrome (“GBS”) after receiving a tetanus, diphtheria, acellular
pertussis (“Tdap”) vaccine on September 25, 2015. Stipulation, filed August 11, 2022, at {fj 1-4.
Respondent denies that the Tdap vaccine caused petitioner’s alleged injury or her current
condition. Stipulation at {[ 6.

 

| Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. /d.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “$” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Nevertheless, the parties have agreed to settle the case. On August 11, 2022, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

A lump sum of $308,024.00 in the form of a check payable to petitioner, Rabia
Malik. This amount represents compensation for all damages that would be available
under § 300aa-15(a).

I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of court is directed to enter judgment in accordance with
this decision.*

IT ISSO ORDERED.

s/ Mindy Michaels Roth
Mindy Michaels Roth
Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

2
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
RABIA MALIK, )
)
Petitioner, ) No. 18-1138V (ECF)
) Special Master Roth
Vv. )
)
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1. Petitioner, Rabia Malik, filed a petition for vaccine compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program”). The
petition seeks compensation for injuries allegedly related to petitioner’s receipt of the tetanus,
diphtheria, acellular pertussis (“Tdap”) vaccine, which vaccine is contained in the Vaccine Injury
Table (the “Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received a Tdap vaccine on or about September 25, 2015.

3. The vaccine was administered within the United States.

4. Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) that was caused
by the Tdap vaccine. She further alleges that she suffered the residual effects of this injury for
more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

Page 1 of 5
6. Respondent denies that the vaccine caused petitioner’s alleged GBS, orany other injury;
and denies that her current condition is a sequelae of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue the
following vaccine compensation payment:

A lump sum of $308,024.00 in the form of a check payable to petitioner,
representing compensation for all damages that would be available under 42 U.S.C.
§ 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuantto 42 U.S.C.
§ 300aa-21(a)(1), and an application, the parties will submit to further proceedings before the
special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that they have identified to respondent all known
sources of payment for items or services for which the Program is not primarily liable under 42
U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or State

health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et

seq.)), or entities that provide health services on a prepaid basis.

Page 2 of 5
11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded
pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the
availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return forthe payments described in paragraphs 8 and 9, petitioner, in her individual
capacity, and on behalf of her heirs, executors, administrators, successors, and assigns, does
forever irrevocably and unconditionally release, acquit and discharge the United States and the
Secretary of Health and Human Services from any and all actions or causes of action (including
agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever
kind or nature) that have been brought, could have been brought, or could be timely brought in the
United States Court of Federal Claims, under the National Vaccine Injury Compensation Program,
42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or
unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or
alleged to have resulted from, the Tdap vaccination administered on or about September 25, 2015,
as alleged by petitioner in a petition for vaccine compensation filed on or about August 3, 2018,
in the United States Court of Federal Claims as petition No. 18-1138V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

Page 3 of 5
15. If the special master fails to issue a decision in complete conformity with the terms of
this Stipulation or if the United States Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this Stipulation, then
the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or do any act or thing other than is herein expressly stated and
clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the Tdap vaccine caused petitioner’s alleged GBS or
any other injury or any of her alleged current disabilities.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

Page 4 of §
Respectfully submitted,

 

 

RABIA MALIK

ATTORNEY OF RECORD FOR

ALE QSL

NICHOLAS E. BUNCH

White, Getgey & Meyer Co., L.P.A.
6125 East Kemper Road
Cincinnati, OH 45241

Tel: (513) 362-3745

Email: nbunch@wgmlpa.com

AUTHORIZED REPRESENTATIVE OF
THE SECRETARY OF HEALTH AND

HUMAN SERVICES:
George R. Grimes - Digitally signed by George R.
Grimes -514
$14 Date: 2022.08.03 17:33:55 -04'00'

 

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lanc, 08N146B
Rockville, MD 20857

Dated: of /y [202.7

Page 5 of 5

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

HEATHER L, PEARLMAN
Deputy Director

Torts Branch

Civil Division

U. S. Department of Justice

P. O. Box 146

Benjamin Franklin Station
Washington, D.C. 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

thee Cattle,
bu Wyduden | Peer. An ____

COLLEEN C. HARTLEY

Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

Tel: (202) 616-3644

Email: colleen. hartley@usdoj.gov